DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193976) in view of Talwar et al (US 2016/0221581).
Regarding claim 1, Lee discloses a detection device mounted on a moving object that moves on a road surface (¶10 system 5 installed in a vehicle to obtain images when the vehicle is moving), comprising: 
a shock sensor configured to detect a shock on the moving object (¶13 acceleration sensor 1 acquires vibration data of the vehicle);
an image detector configured to capture an image (¶10 image obtaining device 3 obtains image based on vibration data of the vehicle);
 and a controller configured to control an operation of the image detector based on a detection of a shock by the shock sensor such that the controller causes the image detector to capture an image (¶15 DVR device 2 operating the image obtaining device 3 based on the vibration data).
Lee does not disclose the image being a road surface wherein the wherein the image detector is rear-facing relative to a direction of the moving object such that captured image is of the road surface behind the moving object.
However, Talwar teaches the image being a road surface wherein the wherein the image detector is rear-facing relative to a direction of the moving object such that captured image is of the road surface behind the moving object (¶¶20-21 rear facing camera capturing road surface behind the moving vehicle).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Talwar and provide the advantage and capability of being able to classify road surface traversed by a vehicle (Abstract).

Regarding claim 8, Lee in the combination teaches wherein the moving object is a vehicle (Talwar: Fig.1 and ¶8 vehicle is the moving object; Lee: ¶10 system 5 installed in a vehicle to obtain images when the vehicle is moving). Motivation to combine are as stated in claim 1 rejection.

Regarding claim 16, Lee in the combination teaches a transmitter configured to transmit the image of the portion of the road surface to an external device (Talwar: ¶¶23-24 a navigational unit determines GPS data to be transferred using telematics unit 20). Motivation to combine are as stated in claim 1 rejection.

Claims 2, 4, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193976) in view of Talwar et al (US 2016/0221581), and Benford (US 2018/0132758).
Regarding claim 2, Lee in the combination teaches a positioning system configured to obtain position information indicating a position of the moving object (Talwar: ¶¶23-24 a navigational unit determines GPS data to be transferred using telematics unit 20), 
wherein the controller is further configured to obtain the position information from the positioning system based on the detection of the shock by the shock sensor such that the obtained position information indicates a position of the image captured as a result of the detected shock (Talwar: ¶¶20-21, 23, 51 GPS data is coupled with the photo acquired based on vibration data), 
and transmits the data via a telematics unit 20 (Talwar: ¶¶23-24 transmitting data wirelessly via telematics unit 20), but Talwar fails to disclose wherein the transmitter is further configured to transmit the obtained position information to the mobile terminal, and wherein the mobile terminal is further configured to transmit the obtained position information to the server.
However, Benford teaches wherein the transmitter is further configured to transmit the obtained position information to the mobile terminal (Fig.1 and ¶¶28, 35 sensor data from the storage device 120 is acquired by mobile terminal 117) and 
wherein the mobile terminal is further configured to transmit the obtained position information to the server (Fig.1 and ¶¶29, 35 mobile terminal 117 sends data to server 106). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in the combination to incorporate the teachings of Benford and provide the advantage and capability of being able to transmit data from mobile terminal to a server (¶¶35-36). 

Regarding claim 4, Lee in the combination teaches wherein the shock sensor comprises an acceleration sensor or a gyro-sensor (Benford: ¶40 accelerometer). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in the combination to incorporate the teachings of Benford and provide the advantage and capability of being able to acquire various sensor data to transmit to a mobile terminal and server (¶40).

Regarding claim 9, Lee in the combination teaches when the mobile terminal is further configured to transmit, to the server, a list of images of road surfaces causing shocks that are detected by the shock sensor and geographical coordinates of the road surfaces (Talwar: Fig.1 and ¶51 Telematics unit 20 sending set of images with coordinates corresponding with shock sensor data; Benford: ¶¶28, and 35 server acquiring data from mobile terminal). Motivation to combine are as stated in claim 2 rejection. 


Regarding claim 11, Lee in the combination teaches wherein: the external device is a mobile terminal, and the transmitter is connect to the mobile terminal via a Bluetooth, WiFi, or near-field communication protocol (Benford: ¶¶24, 34 device 120 connected to mobile terminal 115 via wireless network and also wide area network or internet network). Motivation to combine are as stated in claim 2 rejection.

Regarding claim 12, Lee in the combination teaches wherein the mobile terminal is a cellular phone or a tablet (Benford: ¶30 smart phone 115 is a mobile terminal). Motivation to combine are as stated in claim 2 rejection. 

Regarding claim 13, Lee in the combination teaches wherein the mobile terminal is connected to the server via the Internet or a cellular communication network (Benford: ¶¶24, 34 device 120 connected to mobile terminal 115 via wireless network and also wide area network or internet network). Motivation to combine are as stated in claim 2 rejection. 

Regarding claim 15, Lee in the combination teaches a transmitter configured to transmit the image of the portion of the road surface to a mobile terminal in or on the moving object, wherein the mobile terminal is configured to transmit the image of the portion the road surface to a remote server (Talwar: Fig.1 and ¶51 Telematics unit 20 sending set of images with coordinates corresponding with shock sensor data; Benford: ¶¶28, and 35 server acquiring data from mobile terminal). Motivation to combine are as stated in claim 2 rejection. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193976) in view of Talwar et al (US 2016/0221581), and Ozaki (US 2008/0024607).
Regarding claim 5, Lee in the combination does not disclose wherein the image detector comprises a fisheye camera.
However, Ozaki teaches wherein the image detector comprises a fisheye camera (¶29 fisheye lens camera).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in the combination to incorporate the teachings of Ozaki and provide the advantage and capability of being able to acquire wide-angle image and to generate an image of the entire surround area of the vehicle (¶29).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193976) in view of Talwar et al (US 2016/0221581), and Hoye et al (US 9626763).
Regarding claim 6, Lee in the combination teaches a road surface information system comprising:
the detection device according to Claim 1 (see claim 1 rejection). 
Lee in the combination does not teach the server, the server being configured to manage the image captured by the image detector and the obtained position information indicating the position of the captured image, and to associate the captured image and the obtained position information with each other.
However, Hoye teaches the server (Hoye: Fig.1 and Col.7 lines 8-25 server 104), the server being configured to manage the image captured by the image detector and the obtained position information indicating the position of the captured image (Hoye: Fig.5B and Col.7 lines 8-25 receiving and managing potential pothole data wherein the pothole data comprises of images and position information), and to associate the captured image and the obtained position information with each other (Hoye: Fig.5B and Col.7 lines 8-25 and 48-53 image and position information are associated with the location for the pothole data to be added to a pothole map). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in the combination to incorporate the teachings of Hoye and provide the advantage and capability of being able to record pothole video based on received sensor data (Abstract).

Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193976) in view of Talwar et al (US 2016/0221581), Hoye et al (US 9626763), and Benford (US 2018/0132758).
Regarding claim 7, Lee in the combination teaches a positioning system configured to obtain the position information indicating the position of captured image (Talwar: ¶¶23, 41, 51 navigation system 18 providing location or position of the vehicle 10 and associating with the image captured and “vehicle telematics unit 20 may obtain the road surface classification from, for example, the pattern classifier 26, and the vehicle location from navigation unit 18).
Lee in the combination does not teach a transmitter configured to transmit the captured image with the obtained position information to the server.
However, Benford teaches a transmitter configured to transmit the captured image with the obtained position information to the server (Benford: ¶¶28, 35 transmitting data from mobile terminal to server; Talwar already discloses the data including both image and GPS data). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in the combination to incorporate the teachings of Benford and provide the advantage and capability of being able to transmit data from mobile terminal to a server (¶¶35-36). 

Regarding claim 10, claim 10 has limitations similar to those treated in the above rejection of claim 9, and are met by the references as discussed above. 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in the combination to incorporate the teachings of Benford and provide the advantage and capability of being able to transmit data from mobile terminal to a server (¶¶35-36). Motivation to combine are as stated in claims 7 and 9 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486